 Case 5:19-cv-00134-C-BQ Document 35 Filed 08/31/20                      Page 1 of 2 PageID 283



                          IN THE LINITED STATES DISTRICT COURI'
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION


ANGEI, I,EE SANCHEZ,                              )
                                                  )
                        Movant.                   )
                                                  )   CIVIL ACTION NO
                                                  )   5: I 9-CV- 134-C
                                                  )   CRIMINALNO.
                                                  )   5: I 8-CR-020-02-C
UNITED STATES OF AMERICA,                         )
                                                  )
                        Rcspondent.               )



                                              ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Movant's claim alleging that counsel

provided ineffective assistance by failing to file a notice ofappeal should be denied.r

         The Courl conducts ade novo review ofthose portions of the Magistrate Judge's report or

specified proposed findings or recommendations 1o which a timely objection is made. 28 U.S.C

$   636(b)(1XC). Portions of the report or proposed findings or recommendations that are not the

subject of a timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United Stures v. Wilson,864 F.2d 1219, 1221 (5thCir. 1989).

         Alter due consideration and having conducted   a de novo review, the Court flnds that


Counsel's objections, as well as Movant's objections, should be OVERRULED. The Court has

lurlhcr conducted an independent review ofthe Magistrate Judge's findings and conclusions and


        I Movant's court appointed counsel filed objections to the Magistrate Judge's Findings,
Concf usions, and Recommendation on May 27 ,2020. See Doc. 3 1 . Movant timely filed separate
objections to the Magistrate Judge's Findings, Conclusions, and Recommendation on Ar.rgust 25,2020.
See Doc. 34.
 Case 5:19-cv-00134-C-BQ Document 35 Filed 08/31/20                    Page 2 of 2 PageID 284



finds no error. lt is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Movant's claim that counsel provided ineffcctive assistance by failing to file a notice   of

appeal is hereby   DENIED and DISMISSED.

       So oRDERED       ,n;' Sl4auyof      Augusr.2020.


                                                       I
                                                                 //,t '2't
                                                                  GS
                                                       oR         STATE         TRICT JUDGE



                                                                         I




                                                  ).
